Case: 14-50678      Document: 00512902622         Page: 1    Date Filed: 01/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-50678
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In re: LEYUMBA WEBB,                                                     January 14, 2015
                                                                           Lyle W. Cayce
                                                 Movant                         Clerk



                         Motion for an order authorizing
                     the United States District Court for the
                   Western District of Texas, Austin to consider
                      a successive 28 U.S.C. § 2255 motion


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Leyumba Webb, federal prisoner # 28913-180, seeks authorization to file
a successive 28 U.S.C. § 2255 motion challenging the 210-month sentence
imposed following his conviction for possession of crack cocaine with intent to
distribute. In a successive § 2255 motion, Webb seeks to raise a claim that the
determination that he was a career offender under U.S.S.G. § 4B1.1 was
erroneous in light of Descamps v. United States, 133 S. Ct. 2276 (2013). In the
alternative to being granted authorization to file a successive § 2255 motion,
Webb seeks a writ of audita querela.
       This court may authorize the filing of a second or successive § 2255
motion only if the movant makes a prima facie showing that his claims rely on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-50678       Document: 00512902622          Page: 2     Date Filed: 01/14/2015


                                           No. 14-50678

either (1) “newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found the movant guilty of
the offense” 1 or (2) “a new rule of constitutional law, made retroactive to cases
on collateral review by the Supreme Court, that was previously unavailable.”
§ 2255(h); see also 28 U.S.C. § 2244(b)(3)(C). As In re Jackson makes clear,
“[w]hen a movant relies on a new rule of constitutional law to make the
showing required under § 2255(h)(2), he ‘must point to a Supreme Court
decision that either expressly declares the collateral availability of the rule
(such as by holding or stating that the particular rule upon which the
petitioner seeks to rely is retroactively available on collateral review) or applies
the rule in a collateral proceeding.’” No. 14-30805, ___ F.3d ___, 2015 WL
127370, at *1 (5th Cir. Jan. 8, 2015) (per curiam) (quoting In re Smith, 142
F.3d 832, 835 (5th Cir. 1998), and citing In re Tatum, 233 F.3d 857, 859 (5th
Cir. 2000) (per curiam)). Descamps has not been made retroactive to cases on
collateral review by the Supreme Court and “does not provide a basis for
[Webb’s] successive § 2255 motion.” In re Jackson, 2015 WL 127370, at *3.
       Furthermore, a prisoner may not seek a writ of audita querela if he “may
seek redress under § 2255.” United States v. Banda, 1 F.3d 354, 356 (5th Cir.
1993), abrogated in part on other grounds by Padilla v. Kentucky, 559 U.S. 356
(2010). Although Webb cannot meet the requirements for bringing a successive
§ 2255 motion, this does not render the § 2255 remedy unavailable. Tolliver v.
Dobre, 211 F.3d 876, 878 (5th Cir. 2000) (per curiam).
       Accordingly, IT IS ORDERED that Webb’s motion for authorization to
file a successive § 2255 motion is DENIED.


       1Webb does not identify any newly discovered evidence on which his claim is based,
and, even if he did, this would not be sufficient as Webb is challenging only his sentence. See
In re Webster, 605 F.3d 256, 257–58 (5th Cir. 2010).
                                                  2